DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 8/9/2021. The Applicant has amended independent claim 1, and dependent claim 3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 16, 17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al., US 2010/0221965, in view of Oba, JP PH07138479A.
Regarding claim 1, Katayama et al., teaches a secondary battery electrode (0018) comprising silicon compounds (0026) and a polyimide (0074-0075); an electrode (0018) comprising an active material layer comprising a particulate active material (0118) and a resin composition (0049; 0057) comprising a polyimide binder (0074-0075) and comprising an aromatic compound 
Katayama et al., does not teach the specifically claimed electron donating group and the specifically claimed organic acid group.
Oba teaches a binder wherein the binder has an electron donating group (alkyl group or hydroxyl group) (0027; 0030-0031; 0033; 0067) and organic acid group (carboxyl group) (0031; 0033).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Oba into the teachings of Katayama et al., because Oba teaches a polyimide resin/binder (0008-0010) which provides a “sufficient resolution and good adhesion to a substrate.” (0010).Additionally, “obtained by the heating” is a product-by-process. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985.
Regarding claim 2, Katayama et al., teaches the organic acid group is a carboxyl group (0045; 0053; 0055).
Oba teaches a carboxyl group (0031; 0033).Regarding claims 3,  Katayama et al., teaches the electron donating group is selected from the 
Oba teaches an alkyl group, hydroxyl group (0027; 0030; 0031; 0067).Regarding claim 4, Katayama et al., teaches the aromatic compound (0059) is a benzene in which hydrogens of an aromatic ring (0061) have been substituted with the electron donating group and the organic acid group (0126; 0141). 
Oba teaches a benzene (0020; 0031).
Regarding claim 5, Katayama et al., teaches the aromatic compound has the electron donating group at para positon with respect to the organic acid group (0059; 0126).
Oba teaches aromatic compound has electron donating group at para position with respect to organic acid group (0031; 0067).
Regarding claim 6, Katayama et al., teaches the aromatic compound is a hydroxybenzoic acid (0031; 0080; 0084; 0090; 0108). 
Oba teaches a hydroxybenzoic acid (0031; 0080).Regarding claim 10, Katayama et al., teaches an electrode wherein amount of polyimide is 10 parts by mass when amount of active material is 100 parts by mass (0058).
Oba teaches amount of polyimide is at most 60 parts by mass when amount of active material is 100 parts by mass (0027). 
Regarding claim 11, Katayama et al., teaches an insulation layer (abstract; 0016) applied on a surface of the electrode (0018).
Oba teaches insulation layer (0002-0003; 0015) applied on surface of electrode (0007; 0070-0072; 0120; 0125).

Oba teaches an electrode (0007; 0070-0072; 0120).
Regarding claim 16, although Katayama et al., do not recite the aromatic compound in an amount of 20 mass% or less when an entire mass of the resin composition is considered 100 mass%, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 17, although Katayama et al., do not teach comprising the aromatic compound in an amount of 1 to 9 mass% when an entire mass of the resin composition is considered 100 mass%, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Katayama et al., teaches electrode donating group is alkyl group (0050).
Oba teaches alkyl group (0027; 0030; 0031).
Regarding claim 21, Katayama et al., teaches the particles of active material are Si coated with carbon or silicon oxide coated with carbon (0026; 0074).
Regarding claim 25, Katayama et al., teaches active material is a material capable of reversibly intercalating and deintercalating lithium ions according to charge and discharge (0118; 0121).
 Regarding claim 26, Katayama et al., teaches particles of active material are composite particles of Si coated with carbon or composite particles of silicon oxide coated with carbon (0026; 0074).

Regarding claim 28, although Katayama et al., do not recite the aromatic compound in an amount of 1 to 20 mass% when an entire mass of the resin composition is considered 100 mass%, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the rejection, Katayama et al., US 2010/0221965, in view of Oba, JP PH07138479, necessitated by amendment, relies on the electron donating group and the organic acid group of the polyimide binder of Oba.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727